Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ·, 2012, among TeamStaff, Inc., a New Jersey corporation (the “Company”), 
and each of the parties listed on Schedule I attached hereto (each an
“Investor”, and collectively, the “Investors”).

 

WITNESSETH:

 

WHEREAS, the parties hereto are parties to a certain standby purchase agreement
(the “Standby Purchase Agreement”) dated as of April 30, 2012; and

 

WHEREAS, to induce the Investors to enter into the Standby Purchase Agreement,
the Company has undertaken to register, all shares of Common Stock (as
hereinafter defined) beneficially owned by the Investors pursuant to the terms
and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                                       Definitions.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Standby Purchase Agreement.  As used in this Agreement,
the following terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 3(m).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Blackout Period” shall have the meaning set forth in Section 3(n).

 

“Board” shall have the meaning set forth in Section 3(n).

 

“Business Day” means any day, other than Saturday, Sunday and any day which
shall be a legal holiday or a day on which banks in the state of New York are
authorized or required by law or other government action to be closed.

 

“Commission” means the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the Company’s common stock, par value $.001.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Effectiveness Period” shall have the meaning set forth in Section 2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Investor” or “Investors” shall have the meaning set forth in the Preamble.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Securities” means (i) the shares of Common Stock issued to the
Investors pursuant to the Standby Purchase Agreement together with any other
shares of Common Stock beneficially owned by the Investors as well as shares of
Common Stock that may be acquired by the Investors upon exercise or conversion
of the Company’s securities beneficially owned by the Investors as of the date
hereof; and (ii) any other securities (whether issued by the Company or any
other Person) distributed as a dividend or other distribution with respect to,
issued upon exchange of, or in replacement of, Registrable Securities referred
to in clause (i), provided that as to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when: (1) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities

 

2

--------------------------------------------------------------------------------


 

Act and such securities shall have been disposed of under such registration
statement, provided, however, new certificates therefore not bearing a legend
restricting further transfer shall have been delivered by the Company or its
transfer agent, and subsequent transfer or disposition of such securities shall
not require their registration or qualification under the Securities Act or any
similar state law then in force; (2) such securities shall have been transferred
pursuant to Rule 144 under the Securities Act (or any successor provision
thereto), provided, however, new certificates therefore not bearing a legend
restricting further transfer shall have been delivered by the Company or its
transfer agent, and subsequent transfer or disposition of such securities shall
not require their registration or qualification under the Securities Act or any
similar state law then in force; (3) such securities shall have been otherwise
transferred or disposed of; or (4) such securities shall have ceased to be
outstanding.

 

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference into such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Standby Purchase Agreement” shall have the meaning set forth in the first
“WHEREAS” clause.

 

2.                                       Registration.  (a)  The Company agrees
to use its commercially reasonable efforts to prepare and file with the
Commission, within 90 days from the Closing Date, a “shelf” Registration
Statement covering all Registrable Securities for a secondary or resale offering
to be made on a continuous basis pursuant to Rule 415.  The Registration
Statement shall be on Form S-3 (or on another form appropriate for such
registration in accordance herewith).  The Company shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
under

 

3

--------------------------------------------------------------------------------


 

the Securities Act (including filing with the Commission a request for
acceleration of effectiveness in accordance with Rule 12dl-2 promulgated under
the Exchange Act) promptly after the date that the Company is notified (orally
or in writing, whichever is earlier) by the Commission that a Registration
Statement will not be “reviewed,” or not be subject to further review, and to
keep such Registration Statement continuously effective under the Securities Act
until such date when all Registrable Securities covered by such Registration
Statement have been sold (the “Effectiveness Period”).

 

(b)  Piggy-Back Registrations.  If at any time during the period commencing from
and after the date hereof, there is not an effective Registration Statement
covering all of the Registrable Securities, and the Company intends to prepare
and file with the Commission a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, the Company shall send to each Holder of
Registrable Securities written notice of such determination and, if within ten
(10) Business Days after receipt of such notice, any such Holder shall so
request in writing (which request shall specify the Registrable Securities
intended to be disposed of by the Holders), the Company will cause the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holder, to the extent required
to permit the disposition of the Registrable Securities so to be registered,
provided that if at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holders and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 2(b) for the
same period as the delay in registering such other securities. The Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered.  In the case of an
underwritten public offering, if the managing underwriter(s) should reasonably
object to the inclusion of the Registrable Securities in such registration
statement, then if the Company after consultation with the managing underwriter
should reasonably determine that the inclusion of such Registrable Securities
would materially adversely affect the offering contemplated in such registration
statement, and based on such determination recommends inclusion in such
registration statement of fewer or none of the Registrable Securities of the
Holders, then (x) the number of Registrable Securities of the Holders to be
included in such registration statement shall be reduced pro-rata among such
Holders (based upon the number of Registrable Securities requested to be
included in the registration), if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or
(y) none of the Registrable Securities of the Holders shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities. 
The right of any Holder to participate in an underwritten public offering
hereunder shall be conditioned upon such

 

4

--------------------------------------------------------------------------------


 

Holders entering into the underwriting agreement and lock-up agreement with the
representative of the underwriter or underwriters on the same terms as required
of other selling securities holders in such offering or if there are no other
selling securities, as such terms as may be required by the underwriter. 
Notwithstanding the foregoing, this subsection 2(b) shall automatically
terminate and be of no further force or effect as to any Holder of Registrable
Securities when the Effectiveness Period has expired with respect to such
Holder.

 

3.                                       Registration Procedures.

 

In connection with the Company’s registration obligations set forth in Section 2
hereof, the Company shall:

 

(a)                                  Prepare and file with the Commission as
soon as reasonably practicable, a Registration Statement on Form S-3 (or on
another form appropriate for such registration in accordance herewith) in
accordance with the method or methods of distribution thereof as specified by
the Holders, and cause the Registration Statement to become effective and remain
effective as provided herein; provided, however, that not less than five
(5) Business Days prior to the filing of the Registration Statement or any
related Prospectus and not less than three (3) Business Days prior to the filing
of any amendment or supplement thereto (including any document that would be
incorporated therein by reference), the Company shall (i) furnish to the Holders
copies of all such documents proposed to be filed, which documents (other than
those incorporated by reference) will be subject to the review of such Holders
and (ii) at the request of any Holder, cause its officers and directors, counsel
and independent certified public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of counsel to such Holders, to
conduct a reasonable investigation within the meaning of the Securities Act. 
The Company shall not file the Registration Statement or any such Prospectus or
any amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in writing within three
(3) Business Days after their receipt thereof, in which event the filing of the
Registration Statement or any such Prospectus or any amendments or supplements
thereto shall be delayed until five business days after the parties hereto reach
agreement on the content of the applicable Registration Statement, Prospectus,
or amendment or supplement thereto.

 

(b)                                 (i) If necessary to keep such Registration
Statement accurate and complete, prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously (but for the
filing of such post-effective amendment) effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as reasonably practicable to any comments received
from the Commission with respect to the Registration Statement or any amendment
thereto and as promptly as reasonably practicable provide the Holders true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act

 

5

--------------------------------------------------------------------------------


 

with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

(c)                                  Notify the Holders of Registrable
Securities to be sold as promptly as reasonably practicable (A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement; and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective, and thereafter:  (i) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to the Registration Statement or Prospectus or for additional
information; (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (iv) of the occurrence of
any event that makes any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d)                                 Use its commercially reasonable efforts to
avoid the issuance of, or, if issued, obtain the withdrawal of, (i) any order
suspending the effectiveness of the Registration Statement or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction within the United States, at
the earliest practicable moment.

 

(e)                                  If requested by the Holders of a majority
in interest of the Registrable Securities, (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information regarding a Holder or the plan of distribution as such majority
of Holders may reasonably request, provided that such information is true and
complete in all material respects, and (ii) make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

 

(f)                                    Furnish to each Holder, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.

 

6

--------------------------------------------------------------------------------


 

(g)                                 Promptly deliver to each Holder, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto in conformity
with the requirements of the Securities Act.

 

(h)                                 Prior to any public offering of Registrable
Securities, use its best efforts to register or qualify or cooperate with the
Holders in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder requests in writing, to keep each such registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement;  provided, however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject the Company to
general service of process in any jurisdiction were it is not then so subject.

 

(i)                                     Cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities sold pursuant to a Registration Statement, which certificates shall
be free of all restrictive legends, and to enable such Registrable Securities to
be in such denominations and registered in such names as any Holder may request.

 

(j)                                     Upon the occurrence of any event
contemplated by Section 3(c)(iv), as promptly as possible, prepare a supplement
or amendment, including a post-effective amendment, to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither the Registration Statement
nor such Prospectus will contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(k)                                  Use its commercially reasonable efforts to
cause all Registrable Securities relating to such Registration Statement to be
listed on any securities exchange, quotation system, market or over-the-counter
bulletin board, if any, on which similar securities issued by the Company are
then listed.

 

(l)                                     Comply in all material respects with all
applicable rules and regulations of the Commission and make generally available
to its security holders earning statements satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 not later than 45 days after
the end of any 3-month period (or 90 days after the end of any 12-month period
if such period is a fiscal year) commencing on the first day of the first fiscal
quarter of the Company after the effective date of the Registration Statement,
which statement shall conform to the requirements of Rule 158.

 

7

--------------------------------------------------------------------------------


 

(m)                               (i)                                    
Require each Holder to furnish to the Company information regarding such Holder
and the distribution of such Registrable Securities as is required by law to be
disclosed in the Registration Statement, Prospectus, supplemented Prospectus
and/or amended Registration Statement, including any information necessary to
allow the Company to fulfill its undertakings made in accordance with Item 512
of Regulation S-K, and the Company may exclude from such registration the
Registrable Securities of any such Holder who fails to furnish such information
within a reasonable time prior to the filing of each Registration Statement,
Prospectus, supplemented Prospectus and/or amended Registration Statement.

 

(ii)                                  If the Registration Statement refers to
any Holder by name or otherwise as the holder of any securities of the Company,
then such Holder shall have the right to require (if such reference to such
Holder by name or otherwise is not required by the Securities Act or any similar
federal statute then in force) the deletion of the reference to such Holder in
any amendment or supplement to the Registration Statement filed at a time when
such reference is not required.

 

(iii)                               Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c)(ii),
3(c)(iii) or 3(c)(iv), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
stop orders to enforce the provisions of this paragraph, provided that the
Company shall promptly remove any such stop orders as soon as such stop orders
are no longer necessary.

 

(n)                                 If (i) there is material non-public
information regarding the Company which the Company’s Board of Directors (the
“Board”) reasonably determines not to be in the Company’s best interest to
disclose and which the Company is not otherwise required to disclose, or
(ii) there is a significant business opportunity (including, but not limited to,
the acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Board reasonably determines not
to be in the Company’s best interest to disclose and which the Company would be
required to disclose under the Registration Statement, then, notwithstanding
anything to the contrary in this Agreement, the Company may postpone or suspend
filing or effectiveness of a registration statement for a period not to exceed
75 consecutive days, provided that the Company may not postpone or suspend its
obligation under this Section 3(n) for more than 90 days in the aggregate during
any 12 month period (each, a “Blackout Period”).

 

4.                                       Registration Expenses

 

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not the
Registration

 

8

--------------------------------------------------------------------------------


 

Statement is filed or becomes effective and whether or not any Registrable
Securities are sold pursuant to the Registration Statement.  The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
securities exchange, quotation system, market or over-the-counter bulletin board
on which Registrable Securities are required hereunder to be listed, (B) with
respect to filings required to be made with the Commission, and (C) in
compliance with state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by the Holders of a majority of the Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses, (iv) Securities Act liability insurance, if the Company
so desires such insurance, and (v) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
independent public accountants (including the expenses of any comfort letters or
costs associated with the delivery by independent public accountants of a
comfort letter or comfort letters, if requested by any underwriter) and legal
counsel.  In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
and the expense of any audit.

 

5.                                      Indemnification

 

(a)                                 Indemnification by the Company.  The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless each Holder, the officers, directors, agents, and employees of each of
them, each Person who controls any such Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained or incorporated by reference in (i) the Registration Statement,
(ii) any Prospectus or any form of prospectus, (iii) any amendment or supplement
thereto, or (iv) any preliminary prospectus, or arising out of or relating to
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, which information was
reasonably relied on by the Company for use therein or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
or (B) such Losses arise in connection with the use by such Holder of a
Prospectus (x) after the Company has notified such Holder of the occurrence of
an event as described in Section 3(n) and prior to receipt by such notice, or
(y) during a Blackout Period of which the Holder has received written notice
from the Company.  The Company

 

9

--------------------------------------------------------------------------------


 

shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of an Indemnified
Party and shall survive the transfer of the Registrable Securities by the
Holders.

 

(b)                                 Indemnification by Holders.  Each Holder
shall, severally and not jointly, indemnify and hold harmless the Company, the
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or arising solely out of or based solely
upon any omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that
(i) such untrue statement or omission is contained in or omitted from any
information furnished in writing by such Holder to the Company specifically for
inclusion in the Registration Statement or such Prospectus and that such
information was reasonably relied upon by the Company for use in the
Registration Statement, such Prospectus or such form of prospectus or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus Supplement, or (ii) such Losses arise in connection
with the use by such Holder of a Prospectus (x) after the Company has notified
such Holder of the occurrence of an event as described in Section 3(n), or
(y) during a Blackout Period of which the Holder has received written notice
from the Company.  Notwithstanding anything to the contrary contained herein,
the Holder shall be liable under this Section 5(b) for only that amount as does
not exceed the net proceeds to such Holder as a result of the sale of
Registrable Securities pursuant to such Registration Statement.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party promptly
shall notify the Person from whom indemnity is sought (the “Indemnifying Party)
in writing, and the Indemnifying Party shall diligently assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly,

 

10

--------------------------------------------------------------------------------


 

diligently and appropriately to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; (3) the Indemnified Party shall reasonably determine that there may
be legal defenses available to it which are not available to the Indemnifying
Party; or (4) the Indemnified Party shall reasonably determine that there is an
actual or potential conflict of interest between it and the Indemnifying Party,
including, without limitation, situations in which there are one or more legal
defenses available to the Indemnified Party that are antithetical or in
opposition to those available to the Indemnifying Party, and in any of such
cases, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not impose any monetary
or other obligation or restriction on the Indemnified Party.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d)                                 Contribution.  If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party because of a failure or refusal of a governmental authority to enforce
such indemnification in accordance with its terms (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms. 
Notwithstanding anything to the contrary contained herein, the Holder shall be
liable or required to contribute under this Section 5(c) for only that amount as
does not exceed the net proceeds to such Holder as a result of the sale of
Registrable Securities pursuant to such Registration Statement.

 

11

--------------------------------------------------------------------------------


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.  The indemnity and contribution agreements herein are in
addition to and not in diminution or limitation of any indemnification
provisions under the Merger Agreement.

 

6.                                      Rule 144.

 

As long as any Holder owns Registrable Securities, the Company covenants to
timely file all reports required to be filed by the Company after the date
hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. As long as any
Holder owns Registrable Securities, if the Company is not required to file
reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will prepare
and furnish to the Holders and make publicly available in accordance with
Rule 144(c) promulgated under the Securities Act annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act.  The Company further covenants that it will take such further
action as any Holder may reasonably request, all to the extent required from
time to time to enable such Person to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act.

 

7.                                      Miscellaneous.

 

(a)                                 Remedies.  In the event of a breach by the
Company or by a Holder of any of their obligations under this Agreement, each
Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

 

(b)                                 No Inconsistent Agreements.  Neither the
Company nor any of its subsidiaries has, as of the date hereof, entered into,
nor shall the Company or any of its subsidiaries, on or after the date of this
Agreement, enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions

 

12

--------------------------------------------------------------------------------


 

hereof. Without limiting the generality of the foregoing, without the written
consent of the Holders of a majority of the then outstanding Registrable
Securities, the Company shall not grant to any Person the right to request the
Company to register any securities of the Company under the Securities Act
unless the rights so granted are subject in all respects to the prior rights in
full of the Holders set forth herein, and are not otherwise in conflict with the
provisions of this Agreement.

 

(c)                                  Successors and Assigns.  This Agreement may
not be assigned by a party hereto without the prior written consent of the
Company or the Investor, as applicable. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(d)                                 Counterparts; Faxes.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may also be executed via facsimile, which shall be deemed an original.

 

(e)                                  Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(f)                                   Notices.  Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by telex or telecopier or electronic mail, then such notice shall
be deemed given upon receipt of confirmation of complete transmittal, (iii) if
given by mail, then such notice shall be deemed given upon the earlier of
(A) receipt of such notice by the recipient or (B) three days after such notice
is deposited in first class mail, postage prepaid, and (iv) if given by an
internationally recognized overnight air courier, then such notice shall be
deemed given one business day after delivery to such carrier.  All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:

 

If to the Company:

 

TeamStaff, Inc.

1776 Peachtree Street, NW

Atlanta, GA 30309

Telephone: (866) 952-1647

Fax:

Attention: Zachary Parker

 

13

--------------------------------------------------------------------------------


 

with a copy to:

 

Becker & Poliakoff, LLP

45 Broadway, 8th Floor

New York, NY 10006

Telephone: (212) 599-3322

Fax:

Attention: Brian Daughney, Esq.

 

 

If to the Investors:

 

Wynnefield Capital, Inc.

450 Seventh Avenue, Suite 509

New York, NY 10123

Telephone: (212) 760-0814

Fax:

 

Attention: Nelson Obus

 

with a copy to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas

New York, NY 10019

Telephone: (212) 541-6222

Fax: (212) 245-3009

Attention:  Robert L. Lawrence, Esq.

 

(g)                                  Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor. 
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each Holder and its successors and permitted assigns.

 

(h)                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

 

14

--------------------------------------------------------------------------------


 

(i)                                     Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

 

(j)                                    Further Assurances.  The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

(k)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

(l)                                     Notice of Effectiveness.  Within two
(2) Business Days after the Registration Statement which includes the
Registrable Securities is ordered effective by the Commission, the Company shall
deliver, and if requested by the Company’s transfer agent, shall use
commercially reasonable efforts to cause legal counsel for the Company in
connection with such Registration Statement to deliver, to the transfer agent
for such Registrable Securities (with copies to the Holders whose Registrable
Securities are included in such Registration Statement) confirmation that the
Registration Statement has been declared effective by the Commission
substantially in the form attached hereto as Exhibit A.

 

[Signature Page Follows:]

 

15

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

TEAMSTAFF, INC.

WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.

 

 

By:

 

 

By:

Wynnefield Capital Management, LLC,

 

 

its general partner

 

 

 

 

By:

 

 

 

Nelson Obus, Co-Managing Member

 

WYNNEFIELD CAPITAL, INC. PROFIT SHARING & MONEY PURCHASE PLAN

 

WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P. I

 

 

 

 

 

 

By:

Wynnefield Capital Management, LLC,

By:

 

 

 

its general partner

 

Nelson Obus, Portfolio Manager

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Nelson Obus, Co-Managing Member

 

 

 

 

 

 

WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD.

 

 

 

 

 

 

By:

Wynnefield Capital, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Nelson Obus, President

 

 

 

 

 

 

WYNNEFIELD CAPITAL MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Nelson Obus, Co-Managing Member

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[Name and Address of Transfer Agent]

 

 

[Date]

 

Re:                             TeamStaff, Inc.

 

Dear [            ]:

 

We are special counsel to TeamStaff, Inc., a New Jersey corporation (the
“Company”), and have represented the Company in connection with the preparation
of a Registration Statement pursuant to a Registration Rights Agreement between
the Company and Wynnefield Partners Small Cap Value, LP, Wynnefield Partners
Small Cap Value I LP, Wynnefield Partners Small Cap Value Offshore Fund, Ltd.,
and Wynnefield Capital Profit Sharing Plan & Money Purchase Plan (the
“Registration Rights Agreement”)  pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), under the Securities Act of 1933, as amended
(the “1933 Act”) upon the demand of the Investor.  In connection with the
Company’s obligations under the Registration Rights Agreement, on
April           , 2012, the Company filed a Registration Statement on Form S-3
(File No. 333-                          ) (the “Registration Statement”) with
the Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which may be sold under such Registration Statement by the selling
stockholder(s) named therein.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC.

 

 

Very truly yours,

 

 

 

 

 

 

By:

 

 

 

cc:

[LIST NAMES OF HOLDERS]

 

 

--------------------------------------------------------------------------------